Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Application
	This Office Action is a response to Applicant’s communication (or preliminary’s amendment) filed on 12/19/2019. In virtue of this communication, claims 1-19 and 19-26 are currently presented in the instant application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/19/2020 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is considered by the examiner.
If applicant is aware of any prior art or any other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.97 to disclose the same.

Drawings
The drawings submitted on 12/19/2019 accepted as part of the formal application

Claim Objections
Claims 19-26 objected to because of the following informalities:

Regarding claim 19,
Claim 19 is renumbered claim 20. Appropriate correction is required.

Regarding claim 20,
Claim 20 is renumbered claim 21. Appropriate correction is required.


Regarding claim 21,
Claim 21 is renumbered claim 22. Appropriate correction is required.
The recitation “The system of claim 19” in line 1 is changed to “The system of claim 20”. Appropriate correction is required.

Regarding claim 22,
Claim 22 is renumbered claim 23. Appropriate correction is required.
The recitation “The system of claim 19” in line 1 is changed to “The system of claim 20”. Appropriate correction is required.

Regarding claim 23,
Claim 23 is renumbered claim 24. Appropriate correction is required.
The recitation “The system of claim 19” in line 1 is changed to “The system of claim 20”. Appropriate correction is required.

Regarding claim 24,
Claim 24 is renumbered claim 25. Appropriate correction is required.
The recitation “The system of claim 23” in line 1 is changed to “The system of claim 24”. Appropriate correction is required.

Regarding claim 25,
Claim 25 is renumbered claim 26. Appropriate correction is required.
The recitation “The system of claim 23” in line 1 is changed to “The system of claim 24”. Appropriate correction is required.

Regarding claim 26,
Claim 26 is renumbered claim 27. Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 20,
The recitation “the mechanically assembled around the antenna substrate” in line 6 is confusing. Clarification is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 and 19-26, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Hofer et al (US 4697192), hereinafter Hofer.

Hofer discloses an antenna (a planar/conical/helix antenna element, Fig 3), comprising:
an antenna substrate (a fiberglass substrate 20, Fig 3) having opposing first (an end E20TOP, Fig 3) and second ends (an end E20BOT, Fig 3) with at least one internal opening (an opening OPN20TOP, Fig 3) defined to extend through the antenna substrate from the first end to the second end of the antenna substrate; and
at least one antenna element (a conical spiral antenna element section 15, Fig 3) printed as an electrically conductive pattern on an exterior surface of the antenna substrate.
Hofer does not explicitly teach at least one feed network printed as an electrically conductive pattern on an interior surface of the internal opening, the feed network extending from the first end to the second end of the antenna substrate, and
the antenna element being electrically coupled to the feed network.
Hofer teaches a planar spiral antenna section 12 is a two arm 12a and 12b archimedes planar spiral which feeds the conical spiral antenna section 15 at 17 (Fig 2; col 2, lines 23-30), and a printed circuit exponential microstrip balun 28 passes through the balun housing and the cylindrical tube extending into the antenna, wherein the upper portion of the balun printed circuit which passes through the tube 22 attaches to the planar spiral antenna RF feed point 83 (Fig 3; col 2, lines 54-63). Therefore, it would have been obvious to a person of ordinary skill in the art to consider the balun 28 having two parts, for example 28a and 28b, and each balun part is at least one feed network.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use at least one feed network printed as an electrically conductive pattern on an interior surface of an internal opening, the feed network extending from a first end to a second end of an antenna substrate, and an antenna element being electrically coupled to the feed network in Hofer, in order to provide an antenna which is substantially reduced size having a profile capable of a broadband operation.
[AltContent: arrow][AltContent: textbox (ANT)][AltContent: arrow][AltContent: textbox (S2014)][AltContent: arrow][AltContent: textbox (15)][AltContent: arrow][AltContent: textbox (OPN20TOP)][AltContent: textbox (E20BOT)][AltContent: arrow][AltContent: arrow][AltContent: textbox (E20TOP)][AltContent: textbox (Hofer (US 4697192))][AltContent: textbox (28b)][AltContent: arrow][AltContent: arrow][AltContent: textbox (28a)]
    PNG
    media_image1.png
    782
    731
    media_image1.png
    Greyscale



[AltContent: textbox (Hofer (US 4697192))]                            
    PNG
    media_image2.png
    445
    726
    media_image2.png
    Greyscale


Regarding claim 2,
Hofer as modified discloses the claimed invention, as described in claim 1.
Hofer teaches multiple separate feed networks (balun parts 28a and 28b are multiple separate feed networks, Fig 3) printed as separate electrically conductive patterns on the interior surface of the internal opening, each of the multiple separate feed networks extending from the first end to the second end of the antenna substrate; and multiple separate antenna elements (the conical spiral antenna section 15 is a two 

Regarding claim 3,
Hofer as modified discloses the claimed invention, as described in claim 1.
Hofer teaches the at least one feed network comprises a balanced to unbalanced conductor (balun) structure (the balun 28, Fig 3).

Regarding claim 4,
Hofer as modified discloses the claimed invention, as described in claim 1.
Hofer teaches the exterior surface of the antenna substrate has at least one of a flat shape, cylindrical shape, conical shape (a conical shape section S2014, Fig 3) or hemispherical shape; and where the at least one antenna element comprises an antenna pattern has a shape that is at least one of dipole, helical (a helix spiral antenna section 18, Fig 3), spiral (a conical spiral antenna section 15, Fig 3) or sinuous. 

Regarding claim 5,
Hofer as modified discloses the claimed invention, as described in claim 1.
Hofer does not explicitly teach the electrically conducive pattern of the at least one antenna element on the exterior of the surface of the antenna substrate forms one of a linearly polarized antenna, circular polarized antenna, or elliptical polarized antenna.
	However, it is well known in the art that a conical spiral antenna element is a circular polarized antenna.

Regarding claim 6,
Hofer as modified discloses the claimed invention, as described in claim 1.


Regarding claim 7,
Hofer as modified discloses the claimed invention, as described in claim 6.
Hofer teaches:
multiple separate feed networks (balun parts 28a and 28b are multiple separate feed networks, Fig 3) printed as separate electrically conductive patterns on the interior surface of the internal opening, each of the multiple separate feed networks extending from the first end to the second end of the antenna substrate, and at least one of the separate feed networks comprising a balanced to unbalanced conductor (balun) structure (a balun 28, Fig 3); and
multiple separate antenna elements (the conical spiral antenna section 15 is a two arm equiangular spiral having .alpha.=60.degree., a sixty degree wrap angle; col 2, lines 24-28) printed as separate electrically conductive patterns on the exterior surface of the antenna substrate, each of the multiple separate antenna elements being electrically coupled to a different one of the multiple separate feed networks (Fig 3);
where the at least one antenna element comprises an antenna pattern has a shape that is at least one of dipole, helical (a helix spiral antenna section 18, Fig 3), spiral (a conical spiral antenna section 15, Fig 3) or sinuous.

Regarding claim 8,
Hofer as modified discloses the claimed invention, as described in claim 7.
Hofer teaches the balun structure is tapered (Fig 3).

Regarding claim 9,
Hofer as modified discloses the claimed invention, as described in claim 1.
1) that is greater than a dielectric permittivity value (Є2) of the first material.

Regarding claim 10,
Hofer discloses a method, comprising:
printing at least one feed network (a balun 28, Fig 3) as an electrically conductive pattern on an interior surface of at least one internal opening (an opening OPN20TOP, Fig 3) defined to extend through an antenna substrate (a fiberglass substrate 20, Fig 3) from a first end (an end E20TOP, Fig 3) of the antenna substrate to an opposing second end (an end E20BOT, Fig 3) of the antenna substrate, the feed network extending from the first end to the second end of the antenna substrate;
printing at least one antenna element (a conical spiral antenna element section 15, Fig 3) as an electrically conductive pattern on an exterior surface of the antenna substrate; and
electrically coupling the antenna element to the feed network (Fig 3; col 2, lines 54-63).
Hofer does not explicitly teach the balun 28 is at least one feed network.
However, Hofer teaches printed circuit exponential microstrip balun 28 passes through the balun housing and the cylindrical tube extending into the antenna, wherein the upper portion of the balun printed circuit which passes through the tube 22 attaches to the planar spiral antenna RF feed point 83 (Fig 3; col 2, lines 54-63), and a planar spiral antenna section 12 is a two arm 12a and 12b archimedes planar spiral which feeds the conical spiral antenna section 15 at 17 (Fig 2; col 2, lines 23-30). Therefore, it would have been obvious to a person of ordinary skill in the art to consider the balun 28 having two parts, for example 28a and 28b, and each balun part is at least one feed network.



Regarding claim 11,
Hofer as modified discloses the claimed invention, as described in claim 10.
Hofer teaches printing multiple separate feed networks (balun parts 28a and 28b are multiple separate feed networks, Fig 3) as separate electrically conductive patterns on the interior surface of the internal opening, each of the multiple separate feed networks extending from the first end to the second end of the antenna substrate; printing multiple separate antenna elements (the conical spiral antenna section 15 is a two arm equiangular spiral having .alpha.=60.degree., a sixty degree wrap angle; col 2, lines 24-28) as separate electrically conductive patterns on the exterior surface of the antenna substrate; and printing multiple separate electrically conductive patterns (a planar spiral antenna section 12, Fig 3) that each electrically couples one of the multiple separate antenna elements to a different one of the multiple separate feed networks.

Regarding claim 12,
Hofer as modified discloses the claimed invention, as described in claim 10.
Hofer teaches the at least one feed network comprises a balanced to unbalanced conductor (balun) structure (the balun 28, Fig 3).

Regarding claim 13,
Hofer as modified discloses the claimed invention, as described in claim 10.
Hofer teaches the exterior surface of the antenna substrate has at least one of a flat shape, cylindrical shape, conical shape (a conical shape section S2014, Fig 3) or hemispherical shape; and where the at least one antenna element comprises an antenna pattern has a shape that is at least one of dipole, helical (a helix spiral antenna section 18, Fig 3), spiral (a conical spiral antenna section 15, Fig 3) or sinuous.


Hofer as modified discloses the claimed invention, as described in claim 10.
Hofer does not explicitly teach printing the electrically conducive pattern of the at least one antenna element on the exterior of the surface of the antenna substrate to form one of a linearly polarized antenna, circular polarized antenna, or elliptical polarized antenna.
However, it is well known in the art that a conical spiral antenna element is a circular polarized antenna.

Regarding claim 15,
Hofer as modified discloses the claimed invention, as described in claim 10.
Hofer teaches the exterior surface of the antenna substrate has a conical shape extending from the first end to the second end (Fig 3), the first end having a smaller diameter than the second end (Fig 3); and where the internal opening has a cylindrical shape (a tube 22, Fig 3) that extends from the first end to the second end of the antenna substrate.

Regarding claim 16,
Hofer as modified discloses the claimed invention, as described in claim 14.
Hofer teaches:
printing multiple separate feed networks (balun parts 28a and 28b are multiple separate feed networks, Fig 3) as separate electrically conductive patterns on the interior surface of the internal opening, each of the multiple separate feed networks extending from the first end to the second end of the antenna substrate, and at least one of the separate feed networks comprising a balanced to unbalanced conductor (balun) structure (a balun 28, Fig 3); and
printing multiple separate antenna elements (the conical spiral antenna section 15 is a two arm equiangular spiral having .alpha.=60.degree., a sixty degree wrap angle; col 2, lines 24-28) as separate electrically conductive patterns on the exterior surface of the antenna substrate; and

where the at least one antenna element comprises an antenna pattern has a shape that is at least one of dipole, helical (a helix spiral antenna section 18, Fig 3), spiral (a conical spiral antenna section 15, Fig 3) or sinuous. 

Regarding claim 17,
Hofer as modified discloses the claimed invention, as described in claim 16.
Hofer teaches the balun structure is balun (Fig 3).

Regarding claim 18,
Hofer as modified discloses the claimed invention, as described in claim 10.
Hofer teaches the antenna substrate comprises a first material (air, Fig 3); and where the method further comprises providing a second material (a silicone resin filled with 5% by weight carbon and 40% by weight micro balloons, Fig 3) filling the internal opening from the first end to the second end of the antenna substrate, the second material having a dielectric permittivity value (Є1) that is greater than a dielectric permittivity value (Є2) of the first material.

Regarding claim 19,
Hofer as modified discloses the claimed invention, as described in claim 10.
Hofer does not explicitly teach printing the feed network and the antenna element using a single printing operation without interruption of the printing process.
However, Hofer teaches the printed circuit exponential microstrip balun 28 passes through the balun housing and the cylindrical tube extending into the antenna (col 2, lines 53-57), and the arms 12a and 12b of the Archimedes planar spiral antenna section 12, conical spiral antenna element section 15 and the helix antenna section 18 are of copper, and etched on a copper clad fiberglas substrate 20 having a truncated conical portion and a cylindrical portion (col 2, lines 31-36). Therefore the feed network and the antenna element fabricated by printing.


Regarding claim 19,
Hofer discloses a system, comprising an assembly that includes:
an antenna (an antenna ANT, Fig 3); and
a radome (an external load absorber 40, Fig 3) mechanically coupled to at least partially surround the antenna;
where the antenna comprises:
an antenna substrate (a fiberglass substrate 20, Fig 3) having opposing first (an end E20TOP, Fig 3) and second ends (an end E20BOT, Fig 3) with at least one internal opening (an opening OPN20TOP, Fig 3) defined to extend through the antenna substrate from the first end to the second end of the antenna substrate; and
at least one antenna element (a conical spiral antenna element section 15, Fig 3) printed as an electrically conductive pattern on an exterior surface of the antenna substrate.
Hofer does not explicitly teach:
the external load absorber 40 is a radome; and
at least one feed network printed as an electrically conductive pattern on an interior surface of the internal opening, the feed network extending from the first end to the second end of the antenna substrate, and the antenna element being electrically coupled to the feed network.
However, Hofer teaches:
the external load absorber 40 covers the antenna radiation element (Fig 3, Abstract). Therefore, it would have been obvious to a person of ordinary skill in the art to consider the absorber 40 cover being a radome; and
a and 28b, and each balun part is at least one a feed network.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a radome mechanically coupled to at least partially surround an antenna, and at least one feed network printed as an electrically conductive pattern on an interior surface of an internal opening, the feed network extending from a first end to a second end of an antenna substrate, and an antenna element being electrically coupled to the feed network in Hofer, in order to provide an antenna which is substantially reduced size having a profile capable of a broadband operation.

Regarding claim 20,
Hofer as modified discloses the claimed invention, as described in claim 19.
Hofer teaches the exterior surface of the antenna substrate has at least one of a flat shape, cylindrical shape, conical shape (a conical shape section S2014, Fig 3) or hemispherical shape; where the at least one antenna element comprises an antenna pattern has a shape that is at least one of dipole, helical (a helix spiral antenna section 18, Fig 3), spiral (a conical spiral antenna section 15, Fig 3) or sinuous; and where the radome comprises an inner surface that is complementary in size and shape to a size and shape of the exterior surface of the antenna substrate (Fig 3) with the mechanically assembled around the antenna substrate. 

Regarding claim 21,
Hofer as modified discloses the claimed invention, as described in claim 19.

However, it is well known in the art that a conical spiral antenna element is a circular polarized antenna.

Regarding claim 22,
Hofer as modified discloses the claimed invention, as described in claim 19.
Hofer teaches the exterior surface of the antenna substrate has a conical shape extending from the first end to the second end (Fig 3), the first end having a smaller diameter than the second end; and where the internal opening has a cylindrical shape (a tube 22, Fig 3) that extends from the first end to the second end of the antenna substrate. 

Regarding claim 23,
Hofer as modified discloses the claimed invention, as described in claim 19.
Hofer does not explicitly teach one or more active electromagnetic (EM) signal components electrically coupled to the at least one antenna element through the feed network.
	However, Hofer teaches a coaxial RF input connector 24 (Fig 3) and RF feed point 83 (Fig 3). Therefore, it would have been obvious to a person of ordinary skill in the art to consider one or more active electromagnetic (EM) signal components, such as a radio frequency (RF) receiver, RF transmitter or a RF transceiver, electrically coupling to the RF feed point 83.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use one or more active electromagnetic (EM) signal components electrically coupled to at least one antenna element through a feed network in Hofer as modified, in order to provide an antenna which is substantially reduced size having a profile capable of a broadband operation.


Hofer as modified discloses the claimed invention, as described in claim 23.
Hofer does not explicitly teach the one or more active EM signal components comprise a radio frequency (RF) receiver, RF transmitter or a RF transceiver.
However, Hofer teaches a coaxial RF input connector 24 (Fig 3) and RF feed point 83 (Fig 3). Therefore, it would have been obvious to a person of ordinary skill in the art to consider one or more active electromagnetic (EM) signal components, such as a radio frequency (RF) receiver, RF transmitter or a RF transceiver.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use one or more active EM signal components comprising a radio frequency (RF) receiver, RF transmitter or a RF transceiver in Hofer as modified, in order to provide an antenna which is substantially reduced size having a profile capable of a broadband operation.

Regarding claim 25,
Hofer as modified discloses the claimed invention, as described in claim 23.
Hofer does not explicitly teach at least one conductor of a coaxial cable feed line electrically coupled between the one or more active EM signal components and the feed network.
However, Hofer teaches a coaxial RF input connector 24 (Fig 3) and RF feed point 83 (Fig 3). Therefore, it would have been obvious to a person of ordinary skill in the art to consider at least one conductor of a coaxial cable feed line electrically coupling between the one or more active EM signal components and the feed network.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use at least one conductor of a coaxial cable feed line electrically coupled between one or more active EM signal components and a feed network in Hofer as modified, in order to provide an antenna which is substantially reduced size having a profile capable of a broadband operation.

Regarding claim 26,
Hofer as modified discloses the claimed invention, as described in claim 23.

However, Hofer teaches a coaxial RF input connector 24 (Fig 3) and RF feed point 83 (Fig 3). Therefore, it would have been obvious to a person of ordinary skill in the art to consider providing EM signals from active EM signal components through the feed network for transmission by the at least one antenna element, providing EM signals received by the at least one antenna element to active EM signal components through the feed network, or a combination thereof.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use providing EM signals from active EM signal components through a feed network for transmission by at least one antenna element, providing EM signals received by the at least one antenna element to the active EM signal components through the feed network, or a combination thereof in Hofer as modified, in order to provide an antenna which is substantially reduced size having a profile capable of a broadband operation.


Conclusion
	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. 
	Applicant, in preparing the response, should consider fully the entire reference aspotentially teaching all or part of the claimed invention, as well as the context of thepassage as taught by the prior art or disclosed by the Examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tran whose telephone number is (571) 270-7650.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI V TRAN/Primary Examiner, Art Unit 2845